Citation Nr: 0205099	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to November 12, 1996, 
for the award of a 100 percent disability evaluation for 
schizophrenic reaction with anxiety.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from November 1958 to 
September 1959.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a decision dated March 9, 2000, the Board denied 
entitlement to an effective date prior to November 12, 1996, 
for the award of a 100 percent disability evaluation for 
schizophrenic reaction with anxiety.  The veteran appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In March 2001, the Secretary 
filed Appellee's Motion for Remand, to Withdraw the 
March 9, 2001 Motion to Stay, and to Stay Proceedings 
requesting that the Court vacate and remand the Board's 
March 2000 decision for more complete consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Appellee 
also moved the Court to withdraw his March 9, 2001 Motion to 
Stay.  In an Order dated May 25,  2001, the Court vacated and 
remanded the above matter and granted the Appellee's motion 
to withdraw his motion to stay proceedings.  

In January 2002, the RO received additional evidence from the 
veteran.  This evidence, a medical statement from the 
Administrator, Day Treatment Center (DTC), Oklahoma City, 
Oklahoma VA Medical Center (VAMC), was submitted to the Board 
by the RO that same month.  Pursuant to 67 Fed.Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903), 
the Board is not required to submit this evidence, not 
accompanied by a waiver from the veteran, to the RO for 
initial review and a supplemental statement of the case.  

This case is now ready for appellate review.  



 
FINDINGS OF FACT

1.  On September 20, 1991, the veteran filed a claim for 
increase for schizophrenic reaction with anxiety; this claim 
was denied by a January 1992 rating decision, which confirmed 
and continued a 10 percent disability rating for 
schizophrenic reaction with anxiety.

2.  The veteran was furnished notice of the January 1992 
rating decision and of his appellate rights; no appeal was 
filed and this decision became final.

3.  A new claim for increase for schizophrenic reaction with 
anxiety was received November 12, 1996.

4.  No evidence was submitted within one year prior to 
November 12, 1996, indicating that the veteran's 
schizophrenic reaction with anxiety warranted an increased 
evaluation.


CONCLUSION OF LAW

The requirements for an effective date prior to November 12, 
1996, for a 100 percent evaluation for schizophrenic reaction 
with anxiety have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110, 7105 (West Supp. 2001); 38 C.F.R. §§  3.400, 20.302 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is important to note that in November 2000, 
there was a significant change in the law in the enactment of 
the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
redefines the obligations of VA with respect to notice and 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  VA has 
promulgated regulations implementing the VCAA.  See 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board must consider whether there is any duty of 
assistance or notice required by the new law that has not 
already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
had notice of the results of development efforts, and whether 
he had the opportunity to address the issue at a hearing.  
Bernard, 4 Vet. App. at 394.  Also pertinent to the issue of 
whether there is any prejudice is the question of whether the 
appellant is informed of the requirements of the VCAA.  He is 
informed of its provisions through his representative, 
AMVETS, who is informed of the VCAA provisions and has had 
opportunity to address any potential failure in the duty to 
assist or provide notice.

In this case, the veteran has been given notice of the laws 
and regulations pertaining to earlier effective dates in the 
June 1997 statement of the case (SOC).  

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2).  
No particular application form is required in order to make a 
claim for an earlier effective date.

He has been advised of the evidence that would support or 
help substantiate his claim in the SOC.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)(1)).  

The VCAA mandates that there is a duty to attempt to obtain 
VA treatment records if relevant to the claim.  38 U.S.C.A. 
§ 5103A(c).  VA outpatient treatment records from 
December 1994 to November 1996, were associated with the 
claims folder.  The Board remanded the instant claim in 
December1998 for additional VA treatment records the veteran 
testified about during his June 1998 Travel Board hearing 
before the undersigned, and of which VA is considered to have 
constructive knowledge.  See Bell v. Derwinski, 2 Vet. App. 
611(1992).  Pursuant to the remand, additional VA treatment 
records dated from January 1995 to November 1995 were 
obtained and associated with the claims folder.  These VA 
outpatient treatment records show treatment for disability 
unrelated to the one on appeal, medication refill records, 
and one August 1995 unscheduled visit to an examiner who was 
the Director, Crisis Intervention Unit.  Further, in 
January 2002, the veteran submitted a December 2001 medical 
statement from the Administrative Director of the VA Day 
Treatment Center at the VA Medical Center (VAMC), Oklahoma 
City.  Together these records and his VA examination of 
December 1996 provide an adequate medical record.  At this 
time, nothing in the record suggests that additional 
outpatient treatment records and/or examination have not been 
obtained.  

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish an earlier effective date.  He has provided 
personal hearing testimony at the RO in February 1998, and 
Travel Board hearing testimony to the undersigned in 
June 1998.  He has been provided ample opportunity to present 
evidence, has done so, and he has had the assistance of the 
RO to develop every possible source of evidence or 
information that might substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The veteran has had ample 
notice of what might be required or helpful to his case.  
Remand for the RO to address the requirements of the Act or 
the regulations in the first instance would serve no 
practical purpose.  VA has substantially discharged its duty 
under the VCAA, and the Board may reach the merits of this 
appeal.

The law provides, in part, that increased evaluations are 
effective as of the date of receipt of claim, or the date 
entitlement arose (i.e., when it is factually shown that the 
requirements for the increased rating are met), whichever is 
later.  An exception to this rule is that the effective date 
may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
provided a claim is received by the VA within one year from 
such date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

Therefore, evidence in a claimant's file which demonstrates 
that an increase in disability was ascertainable up to one 
year prior to the claimant's submission of a claim for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues.  A "claim" is 
defined under 38 C.F.R. § 3.1(p) as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Quarles v. Derwinski, 3 Vet. App. 129, 134-35 
(1992).  However, once service connection has been 
established for a disability, the date of VA outpatient or 
hospital examination or date of admission to a VA hospital 
will be accepted as date of receipt of a claim for increase.  
38 C.F.R. § 3.157(a), (b)(1).  

On November 12, 1996, the veteran submitted a claim 
requesting an increased evaluation for schizophrenic reaction 
with anxiety, but no additional evidence in support of that 
claim was submitted.  The veteran was then afforded a VA 
rating examination in December 1996, which noted that the 
veteran's psychiatric disorder had worsened.  As a result, in 
January 1997, the RO granted an increased evaluation to 100 
percent for the veteran's schizophrenic reaction with 
anxiety.  In reaching that decision, the RO assigned an 
effective date of November 12, 1996, the date in which the RO 
received the claim requesting an increased evaluation.

The veteran asserts that his 100 percent disability 
evaluation should have an effective date of January 1995.  
During his June 1998 hearing before the undersigned member of 
the Board, the veteran testified that, from January 1995 to 
November 1996, he was treated at the VA Medical Center in 
Oklahoma City, Oklahoma for various health problems, 
including his service-connected schizophrenia.  Specifically, 
the veteran asserted that from as early as January 1995, he 
was seeing "Dr. Young" on an outpatient basis.  He related 
that he'd sometimes stop by Dr. Young's office and "talk for 
a while."  The veteran was not sure whether Dr. Young 
recorded these visits.  He also related that Dr. Young 
retired from the VA Medical Center in Oklahoma City.  

In response to the veteran's testimony, the Board remanded 
the appeal to ascertain whether the treatment records 
discussed by the veteran in his June 1998 hearing existed.  
In addition, VA records relating to the veteran's treatment 
at the VA Medical Center in Oklahoma City from November 1995 
to November 1996 and  medication or treatment records which 
lists medication prescribed for the veteran from January 1995 
to June 1997 had been associated with the claims file which 
the RO had not had an opportunity to review.  Subsequently 
obtained VA outpatient treatment records for the period 
January 1995 to November 1996 failed to disclose any 
complaints or treatment for psychiatric disability.  One 
unscheduled VA visit to Dr. Young in August 1995, revealed 
that the veteran asked to talk to Dr. Young regarding the 
instability of his wife and the close monitoring she required 
in taking her anti-psychotic medication.  The examiner 
indicated in his assessment that "overall - vet is stable 
amd doing the best he can under the circumstances.  Continues 
to attempt to be caretaker for wife."  No scheduled 
appointments were planned.  This record contains no 
complaints, findings, or treatment related to the veteran's 
service-connected schizophrenic reaction with anxiety.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an effective date prior to November 12, 1996, for an award of 
a 100 percent evaluation for schizophrenic reaction with 
anxiety.  There are no VA records or other records 
demonstrating that his psychiatric condition worsened within 
the one-year period preceding the November 12, 1996, claim.  
Further, the date on which it is factual ascertainable that 
an increase in disability had occurred is the date of the 
December 1996 VA examination.   

Additionally, the veteran argues that he never received 
notice of the January 1992 rating decision that continued and 
confirmed a 10 percent evaluation for schizophrenic reaction 
with anxiety and, therefore, the effective date for the 
increased evaluation should be the date he filed his 
September 1991 claim for increase, or prior to November 12, 
1996.  However, this argument also fails.  

A review of the record shows that on September 20, 1991, the 
veteran filed a claim for increase for schizophrenic reaction 
with anxiety.  The claim was denied by a rating decision 
dated January 1992, and, at that time, the veteran was 
furnished a notice of the January 1992 rating decision and of 
his appellate rights at his last known address of record.  
"Notice" means written notice sent to a claimant at his 
latest address of record.  38 C.F.R. § 3.1(q).  Consequently, 
the veteran is presumed to have received notice and to have 
been given the opportunity to appeal the adverse decision.  
Nevertheless, the veteran failed to submit a notice of 
disagreement within the one-year period of the date of 
mailing that notification; hence, the January 1992 decision 
became final.   38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Also, of import here is a December 2001 statement from the 
Administrative Director of the DTC the veteran submitted on 
behalf of his claim.  This examiner indicated, in pertinent 
part, that the veteran was admitted to the DTC on 
February 24,  1997, for treatment of his paranoid 
schizophrenia.  This statement does not help the veteran's 
claim for an earlier effective date as the date given by the 
Administrative Director of DTC for the onset of his treatment 
is later than the November 1996 effective date already 
awarded in the instant claim.  

In light of the foregoing, the Board finds that an earlier 
effective date prior to November 12, 1996, for an award of a 
100 percent evaluation for schizophrenic reaction with 
anxiety must be denied.


ORDER

An effective date prior to November 12, 1996, for an award of 
a 100 percent evaluation for schizophrenic reaction with 
anxiety is denied.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

